2DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112?


Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.    Claims 1-3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Huitema et al. (US Patent Publication No. 2006/0109391;
hereinafter Huitema) in view of Hsu et al. (US Patent Publication No. 2006/0066795; hereinafter Hsu) and Chang et al. (US Patent Publication 2012/0327350; hereinafter Chang).
With reference to claim 1, Huitema discloses a liquid crystal display (Fig. 1) comprising:
	a plurality of pixels including a plurality of pixel electrodes (602) formed on a first substrate (202), and a common electrode (702) formed on a second substrate (701) that faces the first substrate (see paragraphs 57-58, 70; Fig 7);
	a gate driver (102) and a data driver (014) connected to the plurality of pixels (see paragraphs 55-56: Fig. 1); and
	a compensation controller connected to the data driver, the compensation controller transmits compensation voltages to the data driver (see paragraphs 59-61, 86-90),
	wherein the liquid crystal display is curved within a radius of curvature along a first direction (row direction; see paragraphs 91-92),
	wherein distances between the pixel electrode and the common electrode in a plan view are changed according to a location of the plurality of pixels (in teaching that cell gaps are measured at certain positions in the display to compensate for bending at various parts of the entire display; see paragraphs 59, 86), and
	wherein the compensation voltages are changed corresponding to the distances between the pixel electrode and the common electrode (see 
paragraphs 59-61).
While disclosing the pixel electrode and the common electrode as explained above, Huitema fails to disclose the recited first and second domain division means.
Hsu discloses a pixel electrode (120) having a first domain division means (140) and a common electrode (102) having a second domain division means (130) (see paragraphs 34, 38; Fig. 1, 8), wherein one pixel of the plurality of pixels includes one first domain division mean (140) which overlaps a portion of the common electrode (102b) disposed between two second domain division means of the second domain division means (130) in a plan view (see paragraphs 34, 39; Figs. 1, 8).
Therefore, it would have been obvious to one having ordinary skill in the art to allow the usage of a pixel and common electrode having the first and second domain division means similar to that which is taught by Hsu to be used in a system similar to that which is taught by Huitema as an alternative to the electrodes as taught by Hsu.

While Hsu discloses adjusting voltages provided to the electrodes (140, 130) based on the gap distance between the two in teaching that the driving voltage supplied to the LCD is insufficient when the gap distance is to large (see paragraphs 41-42), there fails to be specific disclosure of voltage compensation when the distance between edges of the electrodes are changed as recited.
Chang discloses a display device including a plurality of pixel electrodes (112) and common electrodes (113) wherein a voltage applied to the one pixel is altered (see paragraphs 47-49; Figs. 4A-B) corresponding to a maximum distance between edges of the one first domain division mean and edges of the two second domain division means disposed adjacent to the edges of the one division mean in a lateral direction in a plan view (see paragraphs 27-28, 32; Figs. 1-3, 8).
	Therefore, it would have been obvious to one having ordinary skill in the art to allow the usage of voltage adjustment based on gap distances between pixel and common electrodes similar to that which is taught by Chang to be used in a system similar to that which is taught by Huitema and Shu to thereby provide display transmittance uniformity (see Chang; paragraph 49).

With reference to claim 2, Huitema, Hsu, and Chang disclose all that is required as explained above with reference to claim 1, wherein Huitema further discloses that the liquid crystal display is curved (see paragraphs 59-61).

With reference to claim 3, Huitema, Hsu, and Chang disclose all that is required as explained above with reference to claim 2, wherein Hsu further discloses that the first domain division means of the pixel electrode (120) are a plurality of first cutouts (140) formed in the pixel electrode, wherein the second domain division means of the common electrode (102) are a plurality of second cutouts (130) formed in the common electrode, and wherein the distances between the first domain division means and the second domain division means are a maximum distance between the plurality of first cutouts and the plurality of second cutouts (see paragraphs 41-43; Fig. 1).

With reference to claim 11, Huitema, Hsu, and Chang disclose all that is required as explained above with reference to claim 2, wherein Hsu further discloses that the plurality of pixel electrodes comprises plane portions having a plane shape and a plurality of branch electrodes extending from the plane portions (see Fig. 1), wherein the common electrode comprises crossshaped cutouts overlapping the plane portions of the plurality of pixel electrode (see paragraphs 39-40; Fig. 1), and the distance between the first domain division means and the second domain division means is a maximum distance between a center portion of each of the cross-shaped cutouts of the common electrode and an edge of each of the plane portions of the pixel electrodes (see paragraphs 39-40; Fig. 1).


5. 	Claims 4-10 and 12-25 are rejected under 35 U.S.C. 103 as being unpatentable over Huitema in view of Hsu and Chang as applied to claim 1 above, and further in view of Kang et al. (US Patent No. 6,624,799; hereinafter Kang).
With reference to claims 4, 12, and 19, Huitema, Hsu, and Chang disclose all that is required as explained above with reference to claim 3, 11, or 1, respectively, wherein Huitema further discloses that the compensation voltages are higher than target gray voltages of the plurality of pixels (in teaching driving at the compensation voltage to correct for gap; see paragraph 61), there fails to be disclosure of the compensation voltage increasing with an increase between the first and second domain division means.
	Kang discloses a display panel having first and second address electrodes provided on an upper and lower substrate, having spacers (52) wherein when the gap provided by the spacers is increased, the voltage applied to the panel is increased (see abstract; column 7, lines 34-column 8, line 27; Fig. 9).
	Therefore, it would have been obvious to one having ordinary skill to allow increasing the voltage in response to the size of a gap provided between the driving electrodes similar to that which is taught by Kang to be carried out in a device similar to that which is taught by Huitema, Hsu, and Chang to thereby improve transmissivity (see Kang; column 8, lines 28-54).

With reference to claims 5, 13, and 20, Huitema, Hsu, Chang, and Kang disclose all that is required as explained above to claim 4, 12, or 19, respectively, wherein Huitema discloses that as the distances between the
first and second electrodes are increased by about 5pm, magnitude of the compensation voltages are increased by about 0.3V to about 0.4V (see paragraph 59-61).

With reference to claims 6, 14, and 21, Huitema, Hsu, Chang, and Kang disclose all that is required as explained above to claims 5, 13, and 20, respectively, while not specifically disclosing the recited distances between the division means along with the magnitude of the compensation voltages; Huitema further discloses adjustment of the voltages applied to the display for compensation of varying distances between the first and second domain division means as a result of flexing the display. Huitema also explains the process of collecting data using the same flexible display bent about different radius of curvature to determine the optimum compensation voltages for the display when flexed (see paragraphs 59-61).
	Therefore, it would be obvious to one skilled in the art to allow for setting the magnitude of the compensation voltages to be variable for effective optimization of results when the display is flexed similar to that which is taught by Huitema. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003); see also In re Geisler, 116 F.3d 1465, 1470, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997) ("'[I]t is not inventive to discover the optimum or workable ranges by routine experimentation.'" (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1995)).

With reference to claims 7, 15, and 22, Huitema, Hsu, Chang, and Kang disclose all that is required as explained above to claims 5, 13, and 20, respectively, wherein Huitema further discloses that the compensation controller comprises a compensation determiner that determines whether compensation is needed according to a location of the plurality of pixels and a lookup table that stores values of the compensation voltages (see paragraphs 86-90).

With reference to claims 8, 16, and 23, Huitema, Hsu, Chang, and Kang disclose all that is required as explained above to claims 5, 13, and 20, respectively, wherein Huitema further discloses the compensation controller comprises: a compensation determiner that determines whether compensation is needed according to a location of the plurality of pixels (see paragraphs 86-90); a lookup table that stores values of the compensation voltage (see paragraph 82-84); and a compensation data calculator that receives at least two compensation voltages of at least two distances between the first and second electrodes from the lookup table and calculates the compensation voltages corresponding to locations of the plurality of pixels using the received at least two compensation voltages (see paragraphs 59-61; 82-84).

With reference to claims 9, 17, and 24, Huitema, Hsu, Chang, and Kang disclose all that is required as explained above to claim 8, 16, or 23, wherein Kang further discloses that the compensation data calculator uses a linear function to calculate the compensation voltages (column 7, lines 34-column 8, line 27)

With reference to claims 10, 18, and 25, Huitema, Hsu, Chang, and Kang disclose all that is required as explained above to claim 5, 13, 20, wherein Huitema further discloses a liquid crystal layer provided between the first substrate and the second substrate (see paragraph 57), and wherein liquid crystal molecules of the liquid crystal layer are arranged to be substantially perpendicular to the surface of the first and second substrates when no electric field is applied to the liquid crystal layer (in teaching STN/TN LC; see paragraphs 82-83).


Response to Arguments
Applicant’s arguments with respect to claims 1-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
TAKANO et al. (US2010/0214248) disclose a display apparatus with a touch sensor including a first substrate having a common electrode a second substrate arranged to face the firs substrate, and a touch sensor that detects a touch position on a touch surface disposed on the side of the first substrate, wherein when distances between the common electrode of the second substrate and the touch sensor of the first substrate are changed compensation voltages are changed (see paragraphs 34-35, 59-61; Figs. 1, 5).
CAO et al. (US2014/0176843) discloses a display arrangement comprising a pixel and common electrode wherein the driving voltage is increased according to the distance between the electrodes (see paragraphs 4-5; Fig. 1).
NGUYEN et al. (US2015/0192481) discloses a flexible display device including a pixel electrode (PE) and a counter electrode wherein a stain compensation controller adjusts voltages applied to the pixel and counter electrode based on a detection signal from the compensation controller (see paragraphs 50-59, 100-112, Figs. 1-9).
TSUBOI et al. (US2005/0134778) discloses a liquid crystal display apparatus having a pixel electrode (6) and a common electrode (4) wherein when the gap between the pixel electrode and common electrode is broadened, the effective voltage applicable can be increased also (see paragraphs 32-36, 44-46; Figs. 1-4).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595.  The examiner can normally be reached on M0n.-Fri. 7:00am-3:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ADE/         Examiner, Art Unit 2625                                                                                                                                                                                               
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625